        Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS              No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf   Hon. Alvin K. Hellerstein
of all others similarly situated,

      Plaintiffs,

      v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

      Defendants.



                    PLAINTIFF MELISSA THOMPSON’S EMERGENCY
                       MOTION TO SEAL AND FOR SANCTIONS
             Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 2 of 9




                                                    TABLE OF CONTENTS
I.     INTRODUCTION ................................................................................................................... 1
II.       FACTS ................................................................................................................................. 1
III.      ARGUMENT ....................................................................................................................... 2
              A. This Court should seal Weinstein’s Response to Plaintiff’s Motion to Stay and its
              exhibits. ........................................................................................................................... 2
              B. Attorney Ansari violated Rule 11, warranting the imposition of sanctions. .............. 3
IV.       CONCLUSION .................................................................................................................... 5



                                                                EXHIBITS
EXHIBIT 1
           Ellenberger 1/26/21 and 1/28/21 emails to Ansari.
EXHIBIT 2
           Ellenberger 2/9/21 email to Ansari.
EXHIBIT 3
           Ellenberger 2/9/21 email to Ansari, and reply.




                                                                      - ii -
         Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 3 of 9




       Plaintiff Melissa Thompson (“Plaintiff”), by and through her attorneys, files this

emergency motion to seal Defendant Harvey Weinstein’s (“Defendant”) Response to Plaintiffs’

Motion to Stay and its exhibits (ECF 396) and for sanctions, for the following reasons:


                                   I.      INTRODUCTION

       A pleading signed by an attorney is a certification that “it is not being presented for any

improper purpose, such as to harass….” Fed. R. Civ. P. 11. On February 9, 2021, attorney Imran

Ansari, counsel for Harvey Weinstein, attached a personal email of Plaintiff Melissa Thompson

(“Plaintiff”) to a filing, which email no way furthered his client’s position or any matter before

this Court. Attorney Ansari attached this email solely to vex and harass Ms. Thompson, and as

such, sanctions are warranted.

       The decoy issue which attorney Ansari disingenuously contends this document applies

(which it does not) is a discovery matter relating to the timing of Ms. Thompson’s deposition in

the event this Court grants a stay. Yet this discovery matter is not a point of contention between

the parties. Attorney Ansari would have learned this had he properly engaged in a conference as

required by this Court’s Rule 2.E. In light of the foregoing, Plaintiff’s counsel requests that

sanctions be imposed and that the subject brief and exhibits be sealed.

                                         II.     FACTS

       On February 5, 2021, Plaintiffs Louisette Geiss, Sarah Ann Masse, and Melissa

Thompson produced more than 1,000 pages of documents in response to Harvey Weinstein’s

document requests and this Court’s order. ECF 392. The next day, those Plaintiffs filed a

motion to stay the case pending filing of the bankruptcy plan effective date notice. ECF 394.

Plaintiffs filed the motion after counsel for Harvey Weinstein ignored Plaintiffs’ two attempts to




                                               -1-
         Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 4 of 9




solicit Weinstein’s agreement with a stay to save the parties time and expense of litigation that

will likely be moot. Declaration of Lynn A. Ellenberger (“Ellenberger Decl.”), ¶ 2 and Ex. 1.

       On February 8, 2021, attorney Ansari, on behalf of Harvey Weinstein, filed a response to

Plaintiffs’ motion to stay. ECF 396. The response reveals that Weinstein agrees with the relief

requested by Plaintiffs, that this Court should stay this case pending the filing of the Effective

Date Notice in the bankruptcy case. Nevertheless, attorney Ansari contended that in the event

the case is stayed and the stay subsequently lifted, that the deposition of Ms. Thompson proceed

forthwith. Attorney Ansari never conferred with Plaintiff’s counsel regarding this discovery

matter. If he did, he would have learned that such request is unobjectionable to Plaintiff.

Ellenberger Decl., ¶ 3.

       Attorney Ansari attached a highly personal email from Ms. Thompson to his brief as

Exhibit C. A copy of this very same email in Plaintiffs’ production was designated as “Highly

Confidential/Attorneys’ Eyes’ Only. The copy attached to the motion was inadvertently not

similarly designated.

       In an attempt to resolve this matter without this Court’s intervention, Plaintiff demanded

that attorney Ansari withdraw his filing. Ellenberger Decl., ¶ 4, Ex. 2. He refused. Ellenberger

Dec., ¶ 4, Ex. 3.

                                       III.    ARGUMENT

       A.      This Court should seal Weinstein’s Response to Plaintiff’s Motion to Stay
               and its exhibits.

       Plaintiff respectfully requests that this Court seal Weinstein’s Response to Plaintiff’s

Motion to Stay and its Exhibits. Attorney Ansari has indicated a willingness to do so should this

Court so order. Ellenberger Decl., Ex. 3. This Court has the inherent authority to seal portions of

the record. See United States v. Seugasala, 670 F. App'x 641, 642 (9th Cir. 2016); see also In re


                                                -2-
         Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 5 of 9




Robert Landau Assocs., Inc., 50 B.R. 670, 677 (Bankr. S.D.N.Y. 1985) (S.D.N.Y. Bk. 1985).

Based on the foregoing and the reasons set out herein, this Court should seal ECF 396 and its

attachments.

       B.      Attorney Ansari violated Rule 11, warranting the imposition of sanctions.

       A pleading signed by an attorney is a certification that “it is not being presented for any

improper purpose, such as to harass….” Fed. R. Civ. P. 11. Rule 11 “prohibits the filing of any

pleading or motion that is interposed for any improper purpose such as to harass.” Malley v. Corp.

Counsel, 9 F. Appx. 58, 60 (2d Cir. 2001) (citing Rule 11 and upholding sanctions where conduct

was vexatious and harassing). Exhibit C attached by attorney Ansari to the uncontested response

to Plaintiff’s motion to stay this case is appended only to vex and harass Ms. Thompson.

Accordingly, he should be sanctioned consistent with this Court’s oversight regarding the

obligations of professionalism in the matters coming before it. See Felix v. Balkin, 49 F. Supp. 2d

260, 263 (S.D.N.Y. 1999) (Hellerstein, J.).

       Exhibit C is a highly personal email. It does not relate to or support the issue contained in

the brief addressing when Ms. Thompson’s deposition should occur. Attorney Ansari’s admission

in his filing, that his client intends to use this email to support Weinstein’s anticipated defense,

confirms that the email is not attached for a purpose related to the underlying response. See ECF

396, p.4. This Court’s Rule 4.B.i requires that “[s]ensitive information and information requiring

caution must not be included in any document filed with the Court unless such inclusion is

necessary and relevant to the case.”




                                               -3-
         Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 6 of 9




       Furthermore, while the copy of the email at issue does not bear any confidentiality

designation, 1 an identical copy of the very same was produced by Plaintiff bearing a “Highly

Confidential/Attorneys’ Eyes’ Only” designation.” Attorney Ansari cannot genuinely contend to

have been ignorant about the highly confidential and sensitive nature of its contents. See In re

Biovail Corp. Sec. Litig., 247 F.R.D. 69, 70-71 (S.D.N.Y. 2007) (prohibiting the direct or indirect

use of discovery material protected by the protective order.)

       Whether conduct is sanctionable is subject to a test of objective unreasonableness. Ehrich

v. Binghamton City Sch. Dist., 210 F.R.D. 17, 26 (N.D.N.Y. 2002). “When applying this test,

courts have adhered to the principle that the questionable conduct must have been totally without

merit or utterly lacking in support.” Id. (citations omitted). For the above reasons, Attorney

Ansari’s use of this email was objectively unreasonable.

       Plaintiff’s request for sanctions under Rule 11 is bolstered by the fact that attorney Ansari

never met and conferred with Plaintiff about the timing of Ms. Thompson’s deposition. This

Court’s Rule 2.E. requires that any disputes between counsel shall be described in a single letter,

jointly composed, and that “[s]trict adherence to the meet and confer rule is required and should

be described in the joint submission….” Had counsel conferred, he would have learned that

Plaintiff has not objection to the requested relief, that Ms. Thompson’s deposition occur forthwith

should this Court enter then lift a stay. In fact, the same day on which Defendant’s response was

filed, Plaintiff’s counsel indicated dates on which Ms. Thompson (as well as Ms. Geiss and Ms.

Masse) were willing to appear for deposition. Ellenberger Decl., ¶ 3.




   1
     The failure to designate this particular email was an oversight, and Plaintiff intends to and
hereby does re-designate the document as “Highly Confidential/Attorneys’ Eyes Only” in
accordance with the parties’ Stipulated Protective Order, ECF 309, ¶ 7.

                                               -4-
         Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 7 of 9




        As final matter, attorney Ansari’s improper motive in attaching this highly personal email

is revealed by the fact that the brief in question appears to have been written not for this Court,

but for public consumption. It begins with a diatribe about John Adams representing British

troops during the Boston Massacre trials of 1770, and how these events somehow apply to

convicted sex offender Harvey Weinstein. ECF 398, p.3. Such soapbox topics are wholly

irrelevant to Plaintiff’s motion to stay the case pending the bankruptcy filing, and reveal attorney

Ansari’s improper motive with the filing in question. Plaintiff Melissa Thompson therefore

requests that this Court sanction attorney Ansari pursuant to Rule 11.

                                       IV.   CONCLUSION

        Plaintiff Melissa Thompson respectfully requests that this Court grant this motion and

impose sanctions against Attorney Imran Ansari for his vexations and harassing conduct, seal

Weinstein’s Response to Plaintiff’s Motion to Stay and its Exhibits (ECF 396), and grant such

other relief as is just and appropriate.


Dated: February 9, 2021                        Respectfully submitted,

                                               By: /s/ Lynn A. Ellenberger
                                               Lynn A. Ellenberger
                                               FEGAN SCOTT LLC
                                               500 Grant Street, Suite 2900
                                               Pittsburgh, Pennsylvania 15219
                                               Tel: (412) 346-4104
                                               lynn@feganscott.com

                                               Elizabeth A. Fegan
                                               FEGAN SCOTT LLC
                                               150 S. Wacker Dr., 24th Floor
                                               Chicago, Illinois 60606
                                               Tel: (312) 741-1019
                                               beth@feganscott.com

                                               Steve W. Berman
                                               Shelby Smith


                                                -5-
Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 8 of 9




                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            1301 Second Avenue, Suite 2000
                            Seattle, Washington 98101
                            Tel: (206) 623-7292
                            steve@hbsslaw.com
                            shelby@hbsslaw.com

                            Whitney K. Siehl
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            455 N. Cityfront Plaza Drive
                            Suite 2410
                            Chicago, Illinois 60611
                            Tel: (708) 628-4949
                            whitneys@hbsslaw.com

                            Nathaniel A. Tarnor
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            555 Fifth Avenue
                            Suite 1700
                            New York, NY 10017
                            Tel: (646) 543-4992
                            Fax: (917) 210-3980
                            nathant@hbsslaw.com

                            Attorneys for Plaintiffs




                             -6-
        Case 1:17-cv-09554-AKH Document 402 Filed 02/09/21 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I, Lynn A. Ellenberger, an attorney, affirm that the foregoing was filed on this day on

ECF, which automatically served all counsel of record.


Dated: February 9, 2021                             Respectfully submitted,

                                                    By: /s/ Lynn A. Ellenberger
                                                    Lynn A. Ellenberger
